      Case 6:20-cv-00473-ADA Document 54-1 Filed 11/25/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00473-ADA

           Plaintiff,
                                          JURY TRIAL DEMANDED
     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

           Defendants.



  SUPPLEMENTAL DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
       DEFENDANTS’ REPLY IN SUPPORT OF OPPOSED MOTION FOR
                 INTRA-DISTRICT TRANSFER OF VENUE
      TO THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS
         Case 6:20-cv-00473-ADA Document 54-1 Filed 11/25/20 Page 2 of 4




I, Brian A. Rosenthal, declare as follows:

        1.        I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.        Attached hereto as Exhibit 21 are true and correct copies of the Declarations of

Matt Hogan, filed in the following cases:

              #               Case Number                     Docket Number        Filing Date
              1            6:20-CV-00454-ADA                       32-1            Oct. 16, 2020
              2            6:20-CV-00455-ADA                       28-1            Oct. 16, 2020
              3            6:20-CV-00456-ADA                       29-1            Oct. 16, 2020
              4            6:20-CV-00457-ADA                       28-1            Oct. 16, 2020
              5            6:20-CV-00458-ADA                       30-1            Oct. 16, 2020
              6            6:20-CV-00459-ADA                       28-1            Oct. 16, 2020
              7            6:20-CV-00460-ADA                       30-1            Oct. 16, 2020
              8            6:20-CV-00461-ADA                       30-1            Oct. 16, 2020
              9            6:20-CV-00462-ADA                       30-1            Oct. 16, 2020
             10            6:20-CV-00463-ADA                       28-1            Oct. 16, 2020
             11            6:20-CV-00464-ADA                       30-1            Oct. 16, 2020
             12            6:20-CV-00465-ADA                       30-1            Oct. 16, 2020
             13            6:20-CV-00473-ADA
             14            6:20-CV-00474-ADA
             15            6:20-CV-00475-ADA
             16            6:20-CV-00476-ADA
             17            6:20-CV-00477-ADA                Case No. 20-cv-473,       Nov. 18,
             18            6:20-CV-00478-ADA                     D.I. 51-5 1           2020
             19            6:20-CV-00479-ADA
             20            6:20-CV-00480-ADA
             21            6:20-CV-00481-ADA
             22            6:20-CV-00482-ADA


1
  While WSOU refers to the declaration of Matt Hogan in each of these cases, WSOU filed “its
exhibits only in Case 6:20-CV-00473-ADA.” See Case No. 20-cv-473, D.I. 51 at n.1.

                                                  1
         Case 6:20-cv-00473-ADA Document 54-1 Filed 11/25/20 Page 3 of 4




             23             6:20-CV-00485-ADA
             24             6:20-CV-00486-ADA
             25             6:20-CV-00487-ADA                         36-2            Nov. 6, 2020
             26             6:20-CV-00488-ADA                         34-2            Nov. 6, 2020
             27             6:20-CV-00489-ADA                         35-2            Nov. 6, 2020
             28             6:20-CV-00490-ADA                         32-2            Nov. 6, 2020
             29             6:20-CV-00491-ADA                         34-2            Nov. 6, 2020
             30             6:20-CV-00492-ADA                         34-2            Nov. 6, 2020
             31             6:20-CV-00493-ADA                         33-2            Nov. 6, 2020
             32             6:20-CV-00494-ADA                         34-2            Nov. 6, 2020
             33             6:20-CV-00495-ADA                         34-2            Nov. 6, 2020
             34             6:20-CV-00496-ADA                         34-2            Nov. 6, 2020
             35             6:20-CV-00497-ADA                         34-2            Nov. 6, 2020

        3.        Attached hereto as Exhibit 22 is a true and correct copy of an article titled “Large

Portfolio of Former Nokia Patents Put on Market,” dated February 9, 2018 and obtained from

https://news.bloomberglaw.com/ip-law/large-portfolio-of-former-nokia-patents-put-on-market

(last retrieved November 23, 2020), and an article titled “Huawei Remains In The WSOU

Crosshairs, With Nine New Cases Filed,” dated March 28, 2020 and obtained from

https://www.mondaq.com/unitedstates/patent/909324/huawei-remains-in-the-wsou-crosshairs-

with-nine-new-cases-filed (last retrieved November 23, 2020).

        4.        Attached hereto as Exhibit 23 is a true and correct copy of the docket report for

Data Scape Ltd. v. Dell Techs., Inc. et al., Case No. 1:19-cv-00605-ADA (W.D. Tex. 2020). This

docket report was retrieved from PACER (https://pcl.uscourts.gov/pcl/index.jsf) on November 22,

2020.

        5.        Attached hereto as Exhibit 24 is a true and correct copy of WSOU Investments,

LLC d/b/a Brazos Licensing and Development’s Opposition Brief to ZTE (USA) Inc.’s Motion to

Dismiss or in the Alternative Transfer Venue, which was filed as Docket Number 36 in Case No.

6:20-cv-00487-ADA (W.D. Tex.), on November 6, 2020.




                                                   2
        Case 6:20-cv-00473-ADA Document 54-1 Filed 11/25/20 Page 4 of 4




       6.      Attached hereto as Exhibit 25 is a true and correct copy of Federal District Court

Cases for Judges Albright, Pitman, Yeakel, Nowlin, and Sparks, obtained from Lex Machina,

https://lexmachina.com, on November 22, 2020.

       7.      Attached hereto as Exhibit 26 is a true and correct copy of a document titled

“United States District Court Western District of Texas Fiscal Year Statistics 2019,” obtained from

https://www.txwd.uscourts.gov/wp-content/uploads/District%20Statistics/2019/Fiscal%20Year

%20Statistics%20-%202019.pdf on November 23, 2020.

       8.      Attached hereto as Exhibit 27 is a true and correct copy of Microsoft Corporation’s

Reply Brief in Support of its Opposed Motion to Transfer Venue to Austin Division and a true and

correct copy of Exhibit 19 to that Brief, which were filed, as Docket Numbers 34 and 34-3

respectively in Case No. 6:20-cv-00454-ADA (W.D. Tex.), on October 23, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: November 25, 2020
                                              /s/ Brian A. Rosenthal___
                                              Brian A. Rosenthal




                                                 3
